                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   SEQUOIA BENEFITS & INSURANCE
                                       SERVICES, LLC,
                                  11                                                        No. C 20-08089 WHA
                                                      Plaintiff,
                                  12
Northern District of California




                                                v.
 United States District Court




                                  13                                                        ORDER DENYING PARTIAL
                                       LUCIANO COSTANTINI, et al.,                          MOTION FOR RECONSIDERATION
                                  14
                                                      Defendants.
                                  15

                                  16

                                  17

                                  18         Trade secret claimant Sequoia Benefits & Insurance Services, LLC sought and received
                                  19   leave to move for reconsideration of a prior order denying a motion to file Sequoia’s Exhibit G
                                  20   under seal (Dkt. Nos. 80, 83). Both parties having been heard, the request is DENIED.
                                  21         “A motion for reconsideration should not be granted, absent highly unusual
                                  22   circumstances, unless the district court is presented with newly discovered evidence,
                                  23   committed clear error, or if there is an intervening change in the controlling law.” Marylyn
                                  24   Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 880 (9th Cir. 2009). A
                                  25   clear error involves “[a] manifest failure by the Court to consider material facts or dispositive
                                  26   legal arguments . . . . ” Civ. L.R. 7-9(b)(3).
                                  27         The challenged order ruled that Sequoia’s “boilerplate justification” did not “rise to the
                                  28   level of ‘compelling’” and denied the sealing motion as to Exhibit G. In contrast, the order
                                   1   granted Sequoia’s request to conditionally seal another document, Exhibit 120, for containing

                                   2   the alleged trade secrets at issue in the case (Dkt. No. 80 at 2–3).

                                   3        Sequoia now argues that the similarities between Exhibit G and Exhibit 120 warrants also

                                   4   sealing the former. But Sequoia’s own descriptions of the documents belie that argument:

                                   5   Sequoia described Exhibit G as “showing Sequoia client identities and certain account

                                   6   information”; in contrast, Sequoia described Exhibit 120 as “showing confidential identity of

                                   7   Sequoia’s clients, the clients’ billing effective dates with Sequoia, invoicing methods, dates

                                   8   showing when Sequoia’s clients became Sequoia’s clients, email addresses of client contacts,

                                   9   and pricing information” (Dkt Nos. 20 at 3; 55 at 4).

                                  10        Sequoia has not shown that the previous sealing order failed to consider material facts or

                                  11   dispositive legal arguments, and has failed to supply facts to justify reconsideration, let alone

                                  12   its request to seal the document. Sequoia cannot now swap out its insufficient justification for
Northern District of California
 United States District Court




                                  13   sealing Exhibit G with the successful justification from another (purportedly similar)

                                  14   document.

                                  15        IT IS SO ORDERED.

                                  16

                                  17   Dated: June 2, 2021

                                  18
                                  19
                                                                                                WILLIAM ALSUP
                                  20                                                            UNITED STATES DISTRICT JUDGE
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
